PER CURIAM.
Appellants, John and Mary Kosa, appeal from a Final Judgment for Sanctions entered against them by the trial court in favor of appellees, Zellwin Farms, the Estate of Kenneth Jorgensen, and Ford Motor Company. Sanctions of attorney’s fees and costs were imposed because the trial court, under section 57.105(1), Florida Statutes (1999), found that “the filing of this action in Broward County, Florida, was incorrect as a matter of fact and law.”
We find that there are material facts and statutory authority that support appellants claim of venue in Broward County and, therefore, section 57.105(1) is inapplicable. There is no other basis for the imposition of sanctions in this case. The judgment for sanctions is reversed.
REVERSED.
STONE, SHAHOOD and HAZOURI, JJ., concur.